UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME R. HAMILTON,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-01094-PMD-1)


Submitted:   May 26, 2011                 Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.  William N. Nettles,
United States Attorney, Columbia, South Carolina; Matthew J.
Modica, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome       R.    Hamilton    pled    guilty     to    three     counts    of

possession with intent to distribute cocaine in violation of 21

U.S.C.A. § 841(a)(1), (b)(1)(C) (West 2006 & Supp. 2010).                               The

district    court        sentenced    him    to    200    months     on    each    of   the

convictions,       to     be    served     concurrently.            Hamilton      appeals,

contending        that    the    district        court    erred     in    applying      the

sentencing    enhancement         for    possession       of   a    deadly     weapon    in

connection with a drug trafficking crime and that his sentence

is unreasonable.          Finding no reversible error, we affirm.

             We    have    reviewed      Hamilton’s       sentence       and   determined

that it was properly calculated and that the sentence imposed

was reasonable.            See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).     Specifically, the district court did not err in applying

the sentencing enhancement for possession of a dangerous weapon. *

See United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997)

(considering        proximity       of     gun    to     drugs);     U.S.      Sentencing

Guidelines Manual § 2D1.1(b)(1) cmt. n.3 (2009) (applying the

dangerous weapon enhancement “unless it is clearly improbable

that the weapon was connected with the offense”).

     *
       As conceded by the parties, in light of Hamilton’s career
offender status, this enhancement had no effect on the
applicable Guidelines range.


                                             2
             The district court followed the necessary procedural

steps   in        sentencing       Hamilton,         appropriately           treated    the

sentencing        Guidelines      as    advisory,          properly     calculated      and

considered     the    applicable        Guidelines         range,     and    weighed    the

relevant     18    U.S.C.    §     3553(a)        (2006)    factors     as    related    to

Hamilton’s        individual      circumstances.             See    United     States    v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009); United States v.

Johnson,     445     F.3d   339,       345   (4th       Cir.    2006)    (holding      that

district     court    is    not    required        to   “robotically         tick   through

§ 3553(a)’s every subsection”).

             We have also determined that Hamilton’s sentence is

substantively reasonable.               Although Hamilton requested that his

sentence not be enhanced under the Career Offender provisions,

the   district      court    reviewed        Hamilton’s        criminal      history    and

properly     sentenced       him       as    a    career       offender,      noting    his

extensive prior criminal conduct.                       The court also determined

that prison was the appropriate place for Hamilton to serve his

term of imprisonment and therefore rejected Hamilton’s request

for a sentence in which he would serve part of the term in

prison and part of his sentence in community confinement.                                We

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.                See Gall, 552 U.S. at 41; United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying



                                              3
appellate    presumption   of    reasonableness    to   within   Guidelines

sentence).

            Accordingly,    we    affirm   Hamilton’s     sentence.      We

dispense     with   oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4